FOR PUBLICATION                             FILED
                   UNITED STATES COURT OF APPEALS                            OCT 12 2016

                            FOR THE NINTH CIRCUIT                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS




SALOMON LEDEZMA-COSINO, aka                      No.   12-73289
Cocino Soloman Ledesma,
                                                 Agency No. A091-723-478
              Petitioner,

 v.                                              ORDER

LORETTA E. LYNCH, Attorney
General,

              Respondent.



THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.